



Exhibit 10.2


IHS MARKIT LTD. RESTRICTED SHARE UNIT GRANT NOTICE AND
RESTRICTED SHARE UNIT AGREEMENT
UNDER THE
IHS MARKIT LTD. 2014 EQUITY INCENTIVE AWARD PLAN




IHS Markit Ltd., an exempted company incorporated under the laws of Bermuda (the
“Company”), pursuant to its 2014 Equity Incentive Award Plan (the “Plan”) and
the Non-Employee Director Equity Compensation Policy (the “Policy”), hereby
grants to the individual listed below (“you” or the “Holder”) an Award of
Restricted Share Units (“RSUs”) indicated below, which RSUs shall be subject to
vesting based on your continued service with the Company (or any Affiliate
thereof), as provided herein. This award of RSUs, together with any accumulated
Dividend Equivalents as provided herein (the “Award”), is subject to all of the
terms and conditions as set forth herein and in the Restricted Share Unit
Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan and the
Policy, each of which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Restricted Share Unit Grant Notice (the “Grant Notice”) and the
Agreement.
Holder:
 
Non-Employee Director ID:
 
Grant Date:
 
Number of RSUs:
 
Vesting Schedule:
Subject to the terms and conditions of the Agreement and notwithstanding
anything to the contrary in the Plan or the Policy, the RSUs (together with any
accumulated Dividend Equivalents) shall become fully vested on the earlier to
occur of: (i) the date of the first annual general meeting of the Company’s
shareholders occurring in the fiscal year immediately following the Grant Date
and (ii) the first anniversary of the Grant Date (in either case, the “RSU
Vesting Date”) (but will remain subject to the terms of this Agreement, the Plan
and the Policy).



By your submission of your electronic acceptance of the Award or, if required by
applicable law or by current Company practice, by your signature below, subject
to this Grant Notice as designated by the Company, you agree to be bound by the
terms and conditions of the Plan, the Policy, the Agreement and this Grant
Notice. You agree to access copies of the Plan, the prospectus governing the
Plan and the Policy (collectively, the “Plan Documents”) on the Company’s
intranet or on the website of the Company's designated brokerage firm. Paper
copies are also available upon request to the Secretary of the Company at the
Company's corporate offices. YOU MUST ACCEPT THIS AWARD BY THE DATE DETERMINED
AND COMMUNICATED TO YOU BY THE COMPANY BUT IN ANY EVENT NO LATER THAN TWO (2)
MONTHS AFTER THE GRANT DATE OR THE AWARD WILL AUTOMATICALLY BE CANCELLED.
You have reviewed this Grant Notice, the Agreement and the Plan Documents in
their entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice or accepting the Award subject hereto and fully
understand all provisions of this Grant Notice, the Agreement, the Policy and
the Plan. You agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to the Plan, the Policy, this
Grant Notice or the Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Grant Notice effective as
of the Grant Date.





--------------------------------------------------------------------------------





HOLDER Participant Name


By: __________________________
Print Name:
Address:
 






--------------------------------------------------------------------------------





EXHIBIT A


TO RESTRICTED SHARE UNIT GRANT NOTICE


RESTRICTED SHARE UNIT AGREEMENT


Pursuant to the Grant Notice to which this Agreement is attached and in
connection with your service as a Non-Employee Director on the Board of
Directors of the Company (the “Board”), the Company has granted to you the right
to receive a number of RSUs set forth in the Grant Notice, together with
Dividend Equivalents, if any, to the extent provided in Section 2(g) below,
subject to all of the terms and conditions set forth in this Agreement and the
Grant Notice. The Award is also subject to the terms and conditions of the Plan
and the Policy, which are each incorporated herein by reference. In the event of
any inconsistency between the Plan, the Policy and this Agreement, the terms of
the Plan and the Policy shall control, in that order. Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
the Grant Notice, as applicable.
Terms and Conditions
   
1.Grant of RSUs. Effective as of the grant date set forth in the Grant Notice
(the “Grant Date”), and subject to the terms and conditions set forth in the
Plan, the Policy and this Agreement, the Company has granted to you, pursuant to
the Grant Notice and the Plan, the number of RSUs set forth in the Grant Notice
and accumulated Dividend Equivalents, if any, to the extent provided in Section
2(g) below, subject to the restrictions, terms and conditions set forth in this
Agreement, the Policy and the Plan. Each RSU represents the right to receive one
Share at the time provided for herein, together with any Dividend Equivalent
issued in respect thereof. Your right to receive Shares and Dividend
Equivalents, if any, under this Agreement shall be no greater than the right of
any unsecured general creditor of the Company.


2.RSUs.


(a)Rights as a Shareholder. You shall have no rights of a shareholder with
respect to the Shares represented by RSUs, including, but not limited to, the
right to vote and to receive dividends, unless and until such Shares are
transferred to you pursuant to the Plan, the Policy and this Agreement.


(b)Vesting and Payment. Subject to Section 2(d) below and the other terms and
conditions of this Agreement, the RSUs and accumulated Dividend Equivalents, if
any, to the extent provided in Section 2(g) below, shall become vested in
accordance with the vesting schedule set forth in the Grant Notice (but will
remain subject to the terms of this Agreement and the Plan), unless you have
elected to defer delivery of the Shares to ten (10) days after your Termination
of Service by exercising such election as specified by the Company and in
compliance with Section 409A of the Code and any other regulation that may
govern deferred compensation. There shall be no proportionate or partial vesting
in the periods prior to the RSU Vesting Date and all vesting shall occur only on
the RSU Vesting Date.


(c)Settlement. Subject to the terms of this Agreement, the Policy and the Plan,
the Shares and accumulated Dividend Equivalents, if any, to the extent provided
in Section 2(g) below, shall be delivered and paid to you as soon as practicable
following the RSU Vesting Date. Notwithstanding the foregoing, if you have
elected to defer the delivery of your Shares, the Shares and accumulated
Dividend Equivalents, if any, to the extent provided in Section 2(g) below,
shall be delivered and paid to you ten (10) days following your Termination of
Service (the “Deferred RSU Delivery Date”). In the event that you are a resident
of a country where applicable local law requires the Award to be settled in
cash, the Company will settle the RSUs and accumulated Dividend Equivalents, if
any, to the extent provided in Section 2(g) below, in a cash payment to you. In
its sole discretion, the Company may elect to deliver the Shares to you by
book-entry in the Company’s books or by electronic delivery to a brokerage
account established for your benefit at a financial/brokerage firm selected by
the Company. You agree to complete and sign any documents and take any
additional action that the financial/brokerage firm designated by the Company
may request to enable the Company to deliver the Shares on your behalf. The date
of settlement shall not be later than 2½ months after the later of (x) the end
of the Company’s fiscal year in which the applicable vesting date occurs or (y)
the end of the calendar year in which the applicable vesting date occurs.


(d)Forfeiture. Upon your Termination of Service for any reason, other than your
death or Disability, any and all unvested RSUs, together with all unvested
accumulated Dividend Equivalents, if any, to the extent provided in Section 2(g)
below, shall automatically be cancelled for no consideration, and shall cease to
be





--------------------------------------------------------------------------------





outstanding. For avoidance of doubt, should you cease to be a member of the
Board of the Company but otherwise continue in service as a contractor or
consultant, you will forfeit any and all unvested RSUs unless otherwise approved
by the Committee. In the event of your Termination of Service prior to the RSU
Vesting Date due to your death or Disability, the unvested RSUs shall vest and
be free of restrictions ten (10) days following your Termination of Service due
to death or Disability.


(e)Restriction on Transfer of RSUs. RSUs, and the Shares underlying such RSUs,
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by you until the RSU Vesting Date or the Deferred RSU Delivery
Date, as applicable; provided, however, that they may be transferrable to (1) a
member of your immediate family (as defined in Rule 16a-1 under the Exchange
Act); (2) to a trust in which one or more permitted transferees described in
clause (1) in the aggregate have more than fifty percent (50%) of the beneficial
interest and (3) a charitable foundation in which you and one or more of the
permitted transferees described in clause (1) in the aggregate control the
management of assets.


(f)Certain Legal Restrictions. The Plan, the Policy, this Agreement, the
granting, vesting and settlement of the RSUs and Dividend Equivalents, if any,
to the extent provided in Section 2(g) below, and any obligations of the Company
under the Plan, the Policy and this Agreement, shall be subject to all
applicable federal, foreign, provincial, state and local laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Shares are listed.
(g)Dividend Equivalents. During the period from the Grant Date through the date
on which Shares underlying vested RSUs are issued to you pursuant to Section
2(c), the Company shall credit the Holder with Dividend Equivalents equal to the
dividends the Holder would have received if the Holder had been the actual
record owner of the underlying Shares on each dividend record date. If a
dividend on the Shares is payable wholly or partially in Shares, the Dividend
Equivalent representing that portion shall be in the form of additional RSUs,
credited on a one-for-one basis. If a dividend on the Shares is payable wholly
or partially in cash, the Dividend Equivalent representing that portion shall
also be in the form of cash, and the Holder shall be treated as being credited
with any cash dividends, without earnings, until settlement pursuant to Section
2(c) above. If a dividend on Shares is payable wholly or partially in a form
other than cash or Shares, the Committee may, in its discretion, provide for
such Dividend Equivalents with respect to that portion as it deems appropriate
under the circumstances. Dividend Equivalents shall be subject to the same terms
and conditions as the RSUs originally awarded pursuant to the Grant Notice and
this Agreement, the Policy and the Plan, and they shall vest (or, if applicable,
be forfeited) as if they had been granted at the same time as the original RSU
Award.


(h)Corporate Events. Except as otherwise provided in the Grant Notice or this
Agreement or the Policy, the provisions of Section 13.2 of the Plan shall apply
to the RSUs and Dividend Equivalents, if any, to the extent provided in Section
2(g).


3.Withholding of Taxes. You acknowledge that you are responsible to pay any and
all applicable tax obligations, including withholding and other taxes, which may
be due as a result of receipt of this Award or the vesting and payout of the
RSUs that you receive under this Award. You acknowledge and agree that the
payment of such tax obligations may be made by any one or a combination of the
following methods, as determined by the Company or the Committee: (a) the
Company’s repurchase of Shares to be issued upon settlement of the RSUs; (b) the
sale of Shares acquired upon settlement of the RSUs either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization without further consent); (c) direct payment by
you to the Company; (d) payroll withholding from your wages or other cash
compensation paid to you by the Company; or (e) any other method as the Company
or Committee may elect in compliance with the Plan, the Code and applicable law.
The Fair Market Value of the Shares that are repurchased, if applicable, will be
determined as of the date when the taxes otherwise would have been withheld in
cash, and will be applied as a credit against the taxes.





--------------------------------------------------------------------------------





Depending on the withholding method, the Company may withhold or account for
withholding taxes by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including applicable maximum rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the common share equivalent. If the obligation for
taxes is satisfied by the repurchase of Shares, you are deemed to have been
issued the full number of Shares subject to the vested RSUs, notwithstanding
that a number of the Shares are repurchased by the Company solely for the
purpose of paying the taxes.
You acknowledge that the ultimate liability for all tax obligations legally due
by you is and remains your responsibility.
If you are subject to tax liabilities in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company may be required to withhold or
account for tax liability in more than one jurisdiction.


4.Provisions of Plan and Policy Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan and the Policy, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan and the Policy as may be adopted by the
Committee and as may be in effect from time to time. The Plan and the Policy are
each incorporated herein by reference. If and to the extent that any provision
of this Agreement conflicts or is inconsistent with the terms set forth in the
Plan or the Policy, the terms set forth in the Plan and the Policy shall
control, in that order of priority, and this Agreement shall be deemed to be
modified accordingly.


5.Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Holder with respect to the subject matter
hereof.


6.Notices. Any notice or communication given hereunder shall be in writing or by
electronic means as set forth in Section 13 below and, if in writing, shall be
deemed to have been duly given: (i) when delivered in person; (ii) five (5)
business days after being sent by United States mail; or (iii) on the first
business day following the date of deposit if delivered by a nationally
recognized overnight delivery service, to the appropriate party at the address
set forth below (or such other address as the party shall from time to time
specify):


If to the Company, to:
Corporate Human Resources
IHS Markit
15 Inverness Way East
Englewood, Colorado 80112
Telephone No. 303-397-7977
E-mail: stock@ihsmarkit.com


If to the Holder, to the address on file with the Company.


7.Data Protection. By participating in the Plan and entering into this
Agreement, you hereby acknowledge the holding and processing of personal
information provided by you to the Company, any Affiliate, trustee or third
party service provider, for all purposes relating to the operation of the Plan.
These include, but are not limited to: (i) administering and maintaining your
records; (ii) providing information to the Company, Affiliates, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan; (iii) providing information to future purchasers or merger partners of the
Company or any Affiliate; (iv) using information for communication and other
administrative purposes; and (v) transferring information about the Holder to
any country or territory that may not provide the same protection for the
information as the Holder’s home country. Personal information may include, but
shall not be limited to:


•
Personal data: Name, address, telephone number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport or
visa information, age, language skills, driver’s license information, birth
certificate and Non-Employee Director ID number.

•
Information: Curriculum vitae or resume, earnings history, references, job
title, service or severance agreement, plan or benefit enrollment forms and
elections and equity compensation or benefit statements.






--------------------------------------------------------------------------------





•
Financial information: Current earnings and benefit information, personal bank
account number, brokerage account information, tax related information and tax
identification number.



The Company may, from time to time, process and transfer this or other
information for internal compensation and benefit planning (specifically, for
enrollment purposes in the Plan and the administration of the Plan), to
determine training needs, to develop a global human resource database and to
evaluate skill utilization.


8.Acquired Rights. In accepting the Award, you acknowledge that:


a.Nothing contained in this Award shall confer upon you the right to be
nominated for re-election to the Board;


b.the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, as provided in the Plan;


c.the Award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future Awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;


d.all decisions with respect to future Awards, if any, will be at the sole
discretion of the Board or, as designated, the Committee;


e.your participation in the Plan is voluntary;


f.the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
g.the value of Shares acquired on vesting of RSUs may increase or decrease in
value;


h.no claim or entitlement to compensation or damages arises from the termination
of the RSUs, and no claim or entitlement to compensation or damages shall arise
from any diminution in value of the RSUs or Shares received upon the vesting of
the RSUs resulting from the termination of your entitlement by the Company or
any Affiliate (for any reason whatsoever) and you irrevocably release the
Company and any Affiliate from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, you shall be
deemed irrevocably to have waived your entitlement to pursue such claim; and


i.subject to Section 2(d) above, in the event of a Termination of Service, your
right to receive RSUs and vest under the Plan, if any, will terminate effective
as of the date of your actual Termination of Service.


9.Language. If you have received this or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


10.Power of Attorney. The Company (including its successors and assigns) is
hereby appointed the attorney-in-fact, with full power of substitution, of the
Holder for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Holder, may in the name and stead of the Holder, make
and execute all conveyances, assignments and transfers of the RSUs, Dividend
Equivalents, other property issued in respect of such RSUs, Shares and any
property provided for herein, and the Holder hereby ratifies and confirms that
which the Company, as said attorney-in-fact, shall do by virtue hereof.
Nevertheless, the Holder shall, if so requested by the Company, execute and
deliver to the Company all such instruments as may, in the judgment of the
Company, be advisable for this purpose.


11.Waiver of Jury Trial. Each party to this Agreement, for itself and its
affiliates, hereby irrevocably and unconditionally waives to the fullest extent
permitted by applicable law all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to the actions of the parties hereto or their respective affiliates
pursuant to this Agreement or in the negotiation, administration, performance or
enforcement of this Agreement.





--------------------------------------------------------------------------------







12.Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.


13.Mode of Communications. The Holder agrees, to the fullest extent permitted by
applicable law, in lieu of receiving documents in paper format, to accept
electronic delivery of any documents that the Company or any of its Affiliates
may deliver in connection with this grant of RSUs, including, without
limitation, prospectuses, grant notifications, account statements, annual or
quarterly reports, and other communications. The Holder further agrees that
electronic delivery of a document may be made via the Company’s email system or
by reference to a location on the Company’s intranet or website or the online
brokerage account system.


14.No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.


15.Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties hereto
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties hereto that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives. The illegality, unenforceability or invalidity of
any provision of this Agreement shall not affect the legality, enforceability or
validity of any other provision of this Agreement.


16.Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.


17.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, regardless of the law that
might be applied under principles of conflict of laws. Each party hereby
irrevocably submits to the exclusive jurisdiction of the federal and state
courts of New York located in the borough of Manhattan in New York City in
respect of the interpretation and enforcement of the provisions of this
Agreement. Each party hereby waives and agrees not to assert, as a defense in
any action, suit or proceeding for the interpretation and enforcement hereof,
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts. Each party hereby consents
to and grants any such court jurisdiction over the person of such parties and
over the subject matter of any such action, suit or proceeding and agrees that
the mailing of process or other papers in connection with any such action, suit,
or proceeding in the manner provided in Section 6 hereof or in such other manner
as may be permitted by law shall be valid and sufficient service thereof.


18.Miscellaneous.


a.This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees. The Company may
assign to any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company or any Affiliate, and require such successor to expressly
assume and agree in writing to perform, this Agreement.


b.No modification or waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party against whom it is sought to
be enforced.


19.Section 409A and Section 457A. To the extent the Committee determines that
any payment under this Agreement is subject to Section 409A or Section 457A of
the Code, the provisions of Section 13.10 of the Plan (including, without
limitation, the six-month delay relating to “specified employees”) shall apply.





